DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15994381, 15480820, 13650708, and 13636241, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosures of the prior-filed applications do not provide adequate support for the method of assembling a drive mechanism for use with an automatic medicament delivery device as recited in claims 5-10, the method of assembling an automatic medicament delivery device as recited in claims 11-15,  “a guide rod configured to fit within the hollow plunger rod” as required by claim 9, and “the guide rod within the first resilient member” as required by claim 10. Though the disclosures of the prior-filled applications provide support for a fully assembled drive mechanism and automatic medicament delivery device, there is not disclosure of methods of assembling as claimed. Additionally, there is not disclosure of a guide rod positioned within the hollow plunger rod and/or first resilient member. Accordingly, claims 5-15 are not entitled to the benefit of the prior applications. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide rod configured to fit within the hollow plunger rod” of as required by claim 9 and “positioning the guide rod within the first resilient member” as required by claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" (Figure 1C, throughout specification”) and "34" (Figures 7-9; paragraphs [0056], [0062]) have both been used to designate “second resilient member” and because reference character “34” has been used to designate both “guiding means 34” in Figure 1b and paragraph [0039] and “second resilient member 34” in Figures 7-9 and paragraphs [0056] and [0062]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: groove 103 in paragraph [0050].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because it uses phrases which can be implied (“the present invention relates to”) and uses legal phraseology (“means”). Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities that require appropriate correction:
There appears to be a typographical error regarding “second co-acting means 101, 102” in paragraph [0040]; “first co-acting means are at least one groove 101, 102, 103” in paragraph [0050]; and “from position 101 to position 102” in paragraph [0062]. 
In paragraph [0045], “in this state” appears to be a typographical error. 
In paragraph [0048], there appears to be a typographical error regarding “. the opening 94 of the plunger rod 90 is engage with” as opposed to “. the opening 94 of the plunger rod 90 is engaged with…”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is a lack of antecedent basis for the following:
A method of assembling a drive mechanism for use with an automatic medicament delivery device as recited in claims 5-10
Claim 9: “providing a guide rod configured to fit within the hollow plunger rod”
Claim 10: “positioning the guide rod within the first resilient member”
A method of assembling an automatic medicament delivery device as recited in claims 11-15

Claim Objections 
Claim 1 is objected to because there appears to be a typographical error regarding “comprising the steps of,” in line 1 as opposed to “comprising the steps of:”, for example. Appropriate correction is required. 
Claim 7 is objected to because there is not a period at the end of the claim in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the medicament container" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected for being dependent on rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amark et al. (USPN 7442185) in view of Hirschel et al. (US 2011/0196339).
Regarding claim 1, Amark discloses a method of operating a medicament delivery device (Figures 6-9), comprising the steps of, 
providing a medicament delivery device (Figures 1-9) having a housing (central housing 10) holding a drive mechanism comprising: 
a plunger rod (plunger 76) having a hollow portion (“the plunger has a generally tubular shape” [Col 4, line 48]; Figure 1), a longitudinal axis and an outer surface (Figure 5); a spring (compression spring 82) positioned within the hollow portion (“A compression spring 82, shown with broken lines in the FIGS. 6-9, is arranged in the plunger” [Col 4, line 55]) and biasing the plunger rod in a proximal direction (“The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82.” [Col 5, line 25]); and 
a holder (activator 52) comprising a flexible tongue (arms 58) that is releasably fixed to the outer surface of the plunger rod to maintain the spring in a pre-tensioned state and axially fix the plunger rod relative to the holder (“The compression spring 82 is in a compressed state in the plunger 76 between its stop surface 84 and the end wall 86 of the activator. The plunger is prevented from moving due to that the arms 58 with projections 60 of the activator are abutting the inner surface of the rear extension tube 46 and that the conical surfaces of the plunger and the activator 62 and 78 are abutting each other” [Col 4, line 65 – Col 5, line 4]), 
activating the medicament delivery device by releasing the flexible tongue from the plunger rod (“This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6, and thus the rear extension tube 46 since it is connected to the front extension tube. The end of the rear extension tube will come in contact with the conical surface 16 of the tubular passage, whereby the end of the rear extension tube will flex outwardly due to its slots 48. Because the arms 68 of the locking device rest on the outer surface of the rear extension tube, due to the sidewardly extending protrusions 72, the arms of the locking device also flex outwardly. This action enables the activator tube 54 to be pressed into the housing, FIG. 7, and in relation to the rear extension tube, by a finger, whereby the outwardly directed protrusions 60 of the inner end of the activator are moved out of the rear extension tube. Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces.” [Col 5, line 9-27]). 
Amark fails to explicitly disclose providing an audible signal to a user of the medicament delivery device by using a signal generating member of the medicament delivery device to transmit an audible sound to signal complete expulsion of medicament from the medicament container. 
Hirschel teaches a method of operating a medicament delivery device, comprising the steps of, providing a medicament delivery device (Figure 1) having a housing (housing 1) holding a drive mechanism comprising: a plunger rod (plunger rod 3), a first resilient member (injection spring 5), a holder (end cap 4); and providing an audible signal to a user of the medicament delivery device by using a signal generating member (resilient elements 3a and 3a’) of the medicament delivery device to transmit an audible sound to signal complete expulsion of medicament from the medicament container (“At the end of the dispensing operation, one of the two resilient elements 3a snaps over the end of one or more ribs 1a in the housing 1 and causes a noise at the end of the dispensing operation, the so-called "end click," and locks the plunger rod 3 to prevent it from being pushed back.” [0033]; “When the injection is terminated, the injection device is removed from the injection site. As this happens, the protective sleeve 2 is pushed into the front-most or distal position by the protective sleeve spring 6. The locking web 2a of the protective sleeve 2 is pushed by the outwardly deflected resilient element 3a' on the plunger rod 3 until the resilient element 3a' snaps over the end of the locking web 2a generating a sound or so-called "click."” [0036]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of operating a medicament delivery device of Amark to include providing an audible signal to a user of the medicament delivery device by using a signal generating member based on the teachings of Hirschel to notify the user that the dispensing operation has ended and that needle is covered (Hirschel [0033], [0036]).

Regarding claim 2, modified Amark teaches the method of claim 1 further comprising providing an activation member (needle cover 18) slidably positioned within the housing (“A tubular body 18, hereafter named needle cover, is slidably arranged in the front end piece and protruding a short distance from the end of the front end piece.” [Col 3, line 45]; Figure 2) and configured to move from a first position (Figure 2) to a second position (Figure 6; “This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6” [Col 5, line 9]) and then to a third position (“When the patient removes the injector, the compression spring pushes the needle cover out of the housing, thereby covering the needle, until its ledge 36 abuts a shoulder 90 on the inner wall of the housing, FIG. 9.” [Col 5, line 43]).

Regarding claim 3, modified Amark teaches the method of claim 2 further comprising moving the activation member (needle cover 18) from the first position (Figure 2) to the second position (Figure 6) by engaging a proximal end face of the activation member with an injection site and pushing the housing proximally relative to the activation member (“Firstly the injector has to be pressed with its injection end, the right end in FIG. 2, against the injection place, for example the leg of the patient. This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6, and thus the rear extension tube 46 since it is connected to the front extension tube.” [Col 5, lines 4-12]).

Regarding claim 4, modified Amark teaches the method of claim 3 further comprising moving the activation member from the second position to the third position by disengaging the proximal end face of the activation member from the injection site (“When the patient removes the injector, the compression spring pushes the needle cover out of the housing, thereby covering the needle, until its ledge 36 abuts a shoulder 90 on the inner wall of the housing, FIG. 9” [Col 5, line 43]).

Regarding claim 5, Amark discloses a method of assembling a drive mechanism for use with an automatic medicament delivery device (Figures 1-9) comprising: 
providing a tubular housing (central housing 10), a hollow plunger rod (plunger 76; “the plunger has a generally tubular shape” [Col 4, line 48]; Figure 1), a first resilient member (compression spring 82), an operation member (tubular body/rear extension tube 46), a holder (activator 52); 
inserting the first resilient member into the hollow plunger rod (“A compression spring 82, shown with broken lines in the FIGS. 6-9, is arranged in the plunger” [Col 4, line 55]); 
slidably engaging the hollow plunger rod into the holder (“The plunger has a generally tubular shape and is arranged with a number of recesses 78, where each recess is provided with a conical surface 79, which conicity corresponds to the conical part 62 of the inner surface of the activator. The inner end of the plunger is arranged with two transversal protrusions 80 adapted to be arranged in the slots of the rear extension tube. A compression spring 82, shown with broken lines in the FIGS. 6-9, is arranged in the plunger between the activator and an inner stop surface 84 of the plunger.” [Col 4, line 49]); 
pre-tensioning the first resilient member (“A compression spring 82…is arranged in the plunger between the activator and an inner stop surface 84 of the plunger [Col 4, line 55]; “The compression spring 82 is in a compressed state in the plunger 76 between its stop surface 84 and the end wall 86 of the activator.” [Col 4, line 65]); 
releasably engaging the plunger rod containing the pre-tensioned first resilient member with the holder (“The plunger is prevented from moving due to that the arms 58 with projections 60 of the activator are abutting the inner surface of the rear extension tube 46 and that the conical surfaces of the plunger and the activator 62 and 78 are abutting each other” [Col 4, line 67 – Col 5, line 4]); and 
positioning the holder (activator 52) within the operation member (“Inside the rear extension tube, an activator 52 is arranged.” [Col 4, line 17]).
Amark fails to explicitly disclose providing a signal generating member. 
Hirschel teaches a method of assembling a drive mechanism for use with a medicament delivery device (Figures 2-4A), comprising: providing a tubular housing (housing 1), a plunger rod (plunger rod 3), a first resilient member (injection spring 5), a holder (end cap 4); and a signal generating member (resilient elements 3a and 3a’; “At the end of the dispensing operation, one of the two resilient elements 3a snaps over the end of one or more ribs 1a in the housing 1 and causes a noise at the end of the dispensing operation, the so-called "end click," and locks the plunger rod 3 to prevent it from being pushed back.” [0033]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of assembling a drive mechanism for use with a medicament delivery device of Amark to include providing a signal generating member based on the teachings of Hirschel to provide a means to notify the user that the dispensing operation has ended and that needle is covered (Hirschel [0033], [0036]).

Regarding claim 6, modified Amark teaches the method of claim 5, further comprises axially and rotatably fixing the holder (activator 52) to a distal end of the tubular housing (“A locking mechanism 64 is further provided between the housing and the activator. It comprises a circular body 66 attached between the end cap and the housing. A number of arms 68 are arranged on the body, where the arms are protruding inwards and backwards as seen in FIG. 1. The ends of the arms are arranged with inwardly directed protrusions 70 which extend through those slots of the rear extension tube provided with land, whereby the backward facing surfaces of the protrusions abut against the conical surface of the ring of the activator. Preferably these surfaces are provided with the corresponding conicity. The arms are further provided with sidewardly extending protrusions 72, which rest against the outer surfaces of the rear extension tube adjacent the slots.” [Col 4, line 31-44]).

Regarding claims 7 and 8, modified Amark teaches the method of claim 5. 
Modified Amark fails to explicitly teach positioning the signal generating member relative to the hollow plunger rod so that it is operatively engaged with a distal end of the first resilient member, as recited in claim 7; and wherein the signal generating member is positioned relative to the plunger rod so that the signal generating generates an audible signal upon complete expulsion of medicament from a medicament container operatively engaged with the hollow plunger rod, as recited in claim 8. 
Hirschel teaches a method of assembling a drive mechanism for use with a medicament delivery device (Figures 2-4A), comprising: providing a tubular housing (housing 1), a plunger rod (plunger rod 3), a first resilient member (injection spring 5), a holder (end cap 4); and a signal generating member (resilient elements 3a and 3a’), further comprising positioning the signal generating member relative to the plunger rod so that it is operatively engaged with a distal end of the first resilient member (Figure 1, wherein the resilient elements 3a, 3a’ are attached to the plunger rod 3, which is engaged with the spring 5); and wherein the signal generating member is positioned relative to the plunger rod so that the signal generating generates an audible signal upon complete expulsion of medicament from a medicament container (syringe 7) operatively engaged with the hollow plunger rod (“At the end of the dispensing operation, one of the two resilient elements 3a snaps over the end of one or more ribs 1a in the housing 1 and causes a noise at the end of the dispensing operation, the so-called "end click," and locks the plunger rod 3 to prevent it from being pushed back.” [0033]; “When the injection is terminated, the injection device is removed from the injection site. As this happens, the protective sleeve 2 is pushed into the front-most or distal position by the protective sleeve spring 6. The locking web 2a of the protective sleeve 2 is pushed by the outwardly deflected resilient element 3a' on the plunger rod 3 until the resilient element 3a' snaps over the end of the locking web 2a generating a sound or so-called "click."” [0036]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of assembling a drive mechanism for use with a medicament delivery device of Amark to include positioning the signal generating member relative to the hollow plunger rod so that it is operatively engaged with a distal end of the first resilient member and positioned relative to the plunger rod so that the signal generating generates an audible signal upon complete expulsion of medicament from a medicament container operatively engaged with the hollow plunger rod based on the teachings of Hirschel to provide a means to notify the user that the dispensing operation has ended and that needle is covered (Hirschel [0033], [0036]).

Regarding claim 11, Amark discloses a method of assembling an automatic medicament delivery device (Figures 1-9) comprising: 
providing a tubular housing (central housing 10), a hollow plunger rod (plunger 76; “the plunger has a generally tubular shape” [Col 4, line 48]; Figure 1), a first resilient member (compression spring 82), an operation member (tubular body/rear extension tube 46), a holder (activator 52); 
inserting the first resilient member into the hollow plunger rod (“A compression spring 82, shown with broken lines in the FIGS. 6-9, is arranged in the plunger” [Col 4, line 55]); 
slidably engaging the hollow plunger rod into the holder (“The plunger has a generally tubular shape and is arranged with a number of recesses 78, where each recess is provided with a conical surface 79, which conicity corresponds to the conical part 62 of the inner surface of the activator. The inner end of the plunger is arranged with two transversal protrusions 80 adapted to be arranged in the slots of the rear extension tube. A compression spring 82, shown with broken lines in the FIGS. 6-9, is arranged in the plunger between the activator and an inner stop surface 84 of the plunger.” [Col 4, line 49]); 
pre-tensioning the first resilient member (“A compression spring 82…is arranged in the plunger between the activator and an inner stop surface 84 of the plunger [Col 4, line 55]; “The compression spring 82 is in a compressed state in the plunger 76 between its stop surface 84 and the end wall 86 of the activator.” [Col 4, line 65]); 
releasably engaging the plunger rod containing the pre-tensioned first resilient member with the holder (“The plunger is prevented from moving due to that the arms 58 with projections 60 of the activator are abutting the inner surface of the rear extension tube 46 and that the conical surfaces of the plunger and the activator 62 and 78 are abutting each other” [Col 4, line 67 – Col 5, line 4]); 
positioning the holder (activator 52) within the operation member (“Inside the rear extension tube, an activator 52 is arranged.” [Col 4, line 17]); 
inserting a pre-filled container of medicament (syringe 24) into a container holder (front extension tube 21; “The front extension tube 21 is further provided with elongated slots 22 extending from the front end. A syringe 24 is arranged inside the needle cover with its needle 26 pointing at the end wall…The inner end of the syringe is provided with transversally arranged protrusions 28 adapted to fit into the elongated slots” [Col 3, line 53]); and
inserting the container holder into the tubular housing (Figures 6-9); and operatively connecting an activation member within the tubular housing (“A tubular body 18, hereafter named needle cover, is slidably arranged in the front end piece and protruding a short distance from the end of the front end piece.” [Col 3, line 45]).
Amark fails to explicitly disclose providing a signal generating member. 
Hirschel teaches a method of assembling a drive mechanism for use with a medicament delivery device (Figures 2-4A), comprising: providing a tubular housing (housing 1), a plunger rod (plunger rod 3), a first resilient member (injection spring 5), a holder (end cap 4); and a signal generating member (resilient elements 3a and 3a’; “At the end of the dispensing operation, one of the two resilient elements 3a snaps over the end of one or more ribs 1a in the housing 1 and causes a noise at the end of the dispensing operation, the so-called "end click," and locks the plunger rod 3 to prevent it from being pushed back.” [0033]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of assembling a drive mechanism for use with a medicament delivery device of Amark to include providing a signal generating member based on the teachings of Hirschel to provide a means to notify the user that the dispensing operation has ended and that needle is covered (Hirschel [0033], [0036]).

Regarding claim 12, modified Amark teaches the method of claim 11, wherein the activation member (needle cover 18) is positioned within the tubular housing such that it can only slide axially relative to the housing (“A tubular body 18, hereafter named needle cover, is slidably arranged in the front end piece and protruding a short distance from the end of the front end piece.” [Col 3, line 45]).

Regarding claim 13, modified Amark teaches the method of claim 11, further comprising providing a second resilient member (compression spring 74) and engaging the second resilient member with the activation member (needle cover 18) such that the activation member is biased in a proximal direction (“the needle cover because it is abutting the rear end of the needle cover, are urged forward by the compression spring 74. When the patient removes the injector, the compression spring pushes the needle cover out of the housing, thereby covering the needle, until its ledge 36 abuts a shoulder 90 on the inner wall of the housing, FIG. 9.” [Col 5, line 41]).

Regarding claims 14 and 15, modified Amark teaches the method of claim 11. 
Modified Amark fails to explicitly teach positioning the signal generating member relative to the hollow plunger rod so that it is operatively engaged with a distal end of the first resilient member, as recited in claim 14; and wherein the signal generating member is positioned relative to the plunger rod so that the signal generating generates an audible signal upon complete expulsion of medicament from a medicament container operatively engaged with the hollow plunger rod, as recited in claim 15.
Hirschel teaches a method of assembling an automatic medicament delivery device (Figures 2-4A), comprising: providing a tubular housing (housing 1), a plunger rod (plunger rod 3), a first resilient member (injection spring 5), a holder (end cap 4); and a signal generating member (resilient elements 3a and 3a’), further comprising positioning the signal generating member relative to the plunger rod so that it is operatively engaged with a distal end of the first resilient member (Figure 1, wherein the resilient elements 3a, 3a’ are attached to the plunger rod 3, which is engaged with the spring 5); and wherein the signal generating member is positioned relative to the plunger rod so that the signal generating generates an audible signal upon complete expulsion of medicament from a medicament container (syringe 7) operatively engaged with the hollow plunger rod (“At the end of the dispensing operation, one of the two resilient elements 3a snaps over the end of one or more ribs 1a in the housing 1 and causes a noise at the end of the dispensing operation, the so-called "end click," and locks the plunger rod 3 to prevent it from being pushed back.” [0033]; “When the injection is terminated, the injection device is removed from the injection site. As this happens, the protective sleeve 2 is pushed into the front-most or distal position by the protective sleeve spring 6. The locking web 2a of the protective sleeve 2 is pushed by the outwardly deflected resilient element 3a' on the plunger rod 3 until the resilient element 3a' snaps over the end of the locking web 2a generating a sound or so-called "click."” [0036]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of assembling a drive mechanism for use with a medicament delivery device of Amark to include positioning the signal generating member relative to the hollow plunger rod so that it is operatively engaged with a distal end of the first resilient member and positioned relative to the plunger rod so that the signal generating generates an audible signal upon complete expulsion of medicament from a medicament container operatively engaged with the hollow plunger rod based on the teachings of Hirschel to provide a means to notify the user that the dispensing operation has ended and that needle is covered (Hirschel [0033], [0036]).

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amark et al. (USPN 7442185) in view of Hirschel et al. (US 2011/0196339) as applied to claim 5 above, and further in view of Ratjan et al. (US 2011/0251553).
Regarding claims 9 and 10, modified Amark teaches the method of claim 5. 
Modified Amark fails to explicitly teach providing a guide rod configured to fit within the hollow plunger rod, as recited in claim 9; and further comprises positioning the guide rod within the first resilient member, as recited in claim 10.
Ratjan teaches a method of assembling a drive mechanism for use with an automatic medicament delivery device (Figures 1-3) comprising: providing a tubular housing (housing 10), inserting a first resilient member (spring 64) into a hollow plunger rod (plunger rod 60), providing a guide rod (guide spike 63) configured to fit within the hollow plunger rod; and further comprises positioning the guide rod within the first resilient member (“the plunger rod is a hollow plunger rod and the drive force means is a spiral spring arranged within said plunger rod. Moreover, a guide spike 63 for the spring is arranged inside the spring.” [0036]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of Amark to include providing a guide rod configured to fit within the hollow plunger rod and positioning the guide rod within the first resilient member based on the teachings of Ratjan to provide support for the first resilient member (Ratjan [0036]).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783